Title: Samuel & James Leitch to Thomas Jefferson, 27 March 1813
From: Leitch, Samuel & James
To: Jefferson, Thomas


          
            Sir, Charlottesville Mar. 27h 1813
            Agreeable to your request we have at length procured you a Small pale of Fresh Butter w for which we have given 1/3d it was more than we expected to have got it for but could not do better—we are in hopes the quality is Such as will meet your approbation
            respectfully your Obdt ServtsSaml & Jas Leitch
          
          
            P.S The Servant had better bring Something to Carry it in as the pale was reserved
          
        